DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one injection pipe and at least one collecting pipe are positioned on the outer cover of the pipe” of claim 12 must be shown or the features canceled from the claim.  In addition, the riser comprising a plurality of pipes of claim 17 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the flow of fluids" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-17 depend from claim 1 and are thus rejected for the same reasons. 
Claims 3 and 5 recite the limitation "the width of the ventilation tape" in the second lines of those claims.  There is insufficient antecedent basis for these limitations in the claims.  
Claims 4 and 6 recite the limitation "the longitudinal axis of the pipe" in the last 2 lines of those claims.  There is insufficient antecedent basis for these limitations in the claims.  
Claim 11 recites “the pipes from radial compression” in line 3.  It is not clear what applicant intends to encompass with the limitation “the pipes” since applicant recites “at least one injection pipe and at least one return pipe” in claim 1 (from which claim 11 depends) and “at least one injection pipe and at least one collecting pipe” in claim 11.  First, it is not clear if the “at least one injection pipe” of claim 11 is intended to be the same “at least one injection pipe” already cited (in claim 1).  Second, it is not clear if the “at least one collecting pipe” of claim 11 is different from the “at least one return pipe” of claim 1. Third, it is not clear which of the multiple pipes (a pipe for control and forced circulation 
Claim 15 recites the limitation "the hose type" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitations "the area of voids" and “the cross-section” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  
Claim 18 recites the limitations “the area of voids” and “the flow of fluids” in lines 6, 10, 10-11, and 12 respectively.  There is insufficient antecedent basis for these limitations in the claim.  
Claim 19 recites the limitations “the area of voids” and “the cross-section” in lines 5, 7 and 7-8 respectively.  There is insufficient antecedent basis for these limitations in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 5, 7, 10-11, 13, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2013/0068464 A1 to Critsinelis et al. (Critsinelis).

With regard to claim 1, Critsinelis discloses a pipe (abstract, title) for control and forced circulation of corrosion-inhibiting fluids (abstract) in an annulus (40, fig. 1C, paragraph 0019) thereof, the annulus being located between an inner pressure barrier (54, fig. 1C, paragraph 0021) and an outer cover (11, fig. 1C, paragraph 0021) of the pipe and containing a number of layers (56/60’/62’, fig. 1C, paragraph 0021), the pipe comprising: 
two layers of tensile armor (60’/62’, fig. 1C, paragraph 0021) within the annulus; 
at least one injection pipe (61’, fig. 1C, paragraph 0021) laid helicoidally (paragraphs 0002, 0020 and 0021 – explaining that the wires of the armor layer are wound helically and that the at least one buffer fluid tube (i.e. injection pipe) is the same size and shape as an individual armor wire) on a longitudinal extension of the pipe (shown in fig. 1C, a portion of a longitudinal extension of the pipe is shown); 
at least one return pipe (63’, fig. 1C, paragraph 0021) laid helicoidally (paragraphs 0002, 0020 and 0021 – explaining that the wires of the armor layer are wound helically and that the at least one buffer fluid tube (i.e. return pipe) is the same size and shape and placement as an individual armor wire) on the longitudinal extension of the pipe (shown in fig. 1C); and 
a ventilation layer (90, fig. 5C, paragraph 0021) within the annulus, the ventilation layer being configured to facilitate the flow of fluids longitudinally through the annulus of the pipe (as described in paragraph 0021 the interstitial spaces between each of the layers and between the individual wires of each layer allows buffer fluid 34 to flow.  As the space extends longitudinally through the annulus of the pipe, the interstitial space that receives fluid flow is configured to facilitate flow of the buffer fluid longitudinally through the annulus of the pipe).
  
With regard to claim 2, Critsinelis discloses the pipe according to claim 1 as set forth above, and further discloses wherein the ventilation layer comprises ventilation tape (80, fig. 5A, paragraph 0024) laid helicoidally (paragraph 0024) on at least part of the longitudinal extension of the pipe (shown in fig. 5A).  

With regard to claim 3, Critsinelis discloses the pipe according to claim 2 as set forth above, and further discloses wherein the ventilation tape comprises grooves (not labeled but shown between individual tubes 82 of the tape 80 as shown in fig. 4C and the tape 80’ as shown in fig. 4D) across the width of the ventilation tape (shown in figs. 4C and 4D).  

With regard to claim 5, Critsinelis discloses the pipe according to claim 2 as set forth above, and further discloses wherein the ventilation tape comprises holes (86/86, figs. 4B and 4D, described in paragraph 0023) through the width of the ventilation tape (shown in fig. 4D).  

With regard to claim 7, Critsinelis discloses the pipe according to 2 as set forth above, and further discloses wherein the ventilation tape is made of one of: cloth; metal (paragraph 0019 noting the armor wires and other steel elements are located within the annulus.  The buffer fluid tubes are described as being the same shape and size as the steel wires of the pressure armor layer (just having perforations)); polymer; aramid threads; glass filaments; extruded material; and helicoidally braided tapes.  

With regard to claim 10, Critsinelis discloses the pipe according to 1 as set forth above, and further discloses wherein at least one injection pipe and at least one collecting pipe are positioned as replacements for wires of the tensile armor (as described in paragraphs 0020-0021 and shown in fig. 1C).  

With regard to claim 11 and in view of the 112 rejection above, Critsinelis discloses the pipe according to claim 1 as set forth above, wherein at least one injection pipe and at least one collecting pipe are arranged helicoidally (as described in the rejection of claim 1) within a filling layer (prior to the introduction of buffer fluid 34, the layer between the inner and outer sheaths is considered to be a filling layer), consisting of structural elements that protect the pipes from radial compression (those wires that are not designated as the collecting and injection pipes are considered to be structural elements.  When in place these armor wires serve to protect the pipes from radial compression).  

With regard to claim 13, Critsinelis discloses the pipe according to 1 as set forth above, and further discloses wherein at least one injection pipe and at least one collecting pipe comprise a cross-sectional shape selected from: round; oval; and rectangular (shown in figs. 2A-2C).  

With regard to claim 15, Critsinelis discloses the pipe according to 1 as set forth above, and further discloses wherein at least one injection pipe and at least one collecting pipe are of the hose type (as shown in the embodiment of fig. 3, the injection and collecting pipes are of the hose type) that is resistant to hydrostatic collapse (the presence of the holes 65 in the injection and collecting pipes provides a pressure release that would make the hose resistant to hydrostatic collapse).  

With regard to claim 16, Critsinelis discloses the pipe according to claim 1 as set forth above, and further discloses wherein the ventilation layer is configured to increase the area of voids in the cross-section of the annulus of the pipe (by definition the ventilation layer is present as the voids between elements in the annulus.  The existence of the ventilation layer increases the area of voids in the cross section of the annulus of the pipe when compared to an arrangement having no voids between elements in the annulus).  

With regard to claim 18, Critsinelis discloses a method of constructing a pipe (Critsinelis, abstract, title), the pipe being for control and forced circulation of corrosion-inhibiting fluids (abstract) in an annulus (40, fig. 1C, paragraph 0019) thereof, the annulus being located between an inner pressure barrier (54, fig. 1C, paragraph 0021) and an outer cover (11, fig. 1C, paragraph 0021) of the pipe and containing a number of layers (56/60’/62’, fig. 1C, paragraph 0021), the method comprising: 
(60’/62’, fig. 1C, paragraph 0021) within the annulus (shown in fig. 1C); 
providing at least one injection pipe (61’, fig. 1C, paragraph 0021) laid helicoidally (paragraphs 0002, 0020 and 0021 – explaining that the wires of the armor layer are wound helically and that the at least one buffer fluid tube (i.e. injection pipe) is the same size and shape as an individual armor wire) on the longitudinal extension of the pipe (shown in fig. fig. 1C); 
providing at least one return pipe (63’, fig. 1C, paragraph 0021) laid helicoidally (paragraphs 0002, 0020 and 0021 – explaining that the wires of the armor layer are wound helically and that the at least one buffer fluid tube (i.e. return pipe) is the same size and shape as an individual armor wire) on the longitudinal extension of the pipe (shown in fig. 1C); and 
providing a ventilation layer (90, fig. 5C, paragraph 0021) within the annulus to increase the area of voids in the cross- section of the annulus of the pipe (by definition the ventilation layer is present as the voids between elements in the annulus.  The existence of the ventilation layer increases the area of voids in the cross section of the annulus of the pipe when compared to an arrangement having no voids between elements in the annulus), the ventilation layer being configured to facilitate the flow of fluids longitudinally through the annulus of the pipe (as described in paragraph 0021 the interstitial spaces between each of the layers and between the individual wires of each layer allows buffer fluid 34 to flow.  As the space extends longitudinally through annulus of the pipe, the interstitial space that receives fluid flow is configured to facilitate flow of the buffer fluid longitudinally through the annulus of the pipe).  

With regard to claim 19, Critsinelis discloses a method of inhibiting corrosion (Critsinelis, abstract, title) in a pipe (10, fig. 1A, paragraph 0018) having an annulus (40, fig. 1C, paragraph 0019), the annulus being located between an inner pressure barrier (54, fig. 1C, paragraph 0021) and an outer cover of the pipe (11, fig. 1C, paragraph 0021) and containing a number of layers (56/60’/62’, fig. 1C, paragraph 0021), the method comprising: 
providing corrosion-inhibiting fluid (34, fig. 1B, paragraphs 0017-0019) to the pipe annulus via at least one injection pipe (61’, fig. 1C, paragraph 0021) laid helicoidally (paragraphs 0002, 0020 and 0021 – explaining that the wires of the armor layer are wound helically and that the at least one buffer fluid tube (i.e. injection pipe) is the same size and shape as an individual armor wire) on the longitudinal extension of the pipe (shown in fig. 1C); 
circulating the corrosion-inhibiting fluid within the annulus of the pipe (described in paragraph 0017), including through a ventilation layer (90, fig. 5C, paragraph 0021) provided within the annulus to increase the area of voids in the cross-section of the annulus (by definition the ventilation layer is present as the voids between elements in the annulus.  The existence of the ventilation layer increases the area of voids in the cross section of the annulus of the pipe when compared to an arrangement having no voids between elements in the annulus); and 
removing corrosion-inhibiting fluid from the pipe annulus via at least one return pipe (63’, fig. 1C, paragraph 0021) laid helicoidally (paragraphs 0002, 0020 and 0021 – explaining that the wires of the armor layer are wound helically and that the at least one buffer fluid tube (i.e. return pipe) is the same size and shape as an individual armor wire) on the longitudinal extension of the pipe (shown in fig. 1C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0068464 A1 to Critsinelis et al. (Critsinelis).

With regard to claim 17, Critsinelis discloses a riser (described in paragraphs 0002, 0006) formed by connecting a plurality of pipes according to claim 1 (see rejection of claim 1 above).  It should be noted that the statement of a product by process claim does not further limit the apparatus as claimed.  The pipe of claim 1 is disclosed by Critsinelis and that pipe is part of a riser as described in the noted paragraphs.  The disclosure of Critsinelis is silent with regard to a plurality of pipes being used to form a riser, but it would be obvious to one having ordinary skill in the art at the time of filing to provide the pipe of claim 1 and to provide a mechanism to connect one section of pipe to another section of pipe, in order to create a riser of desired length for a particular installation and to allow the riser to be repurposed later in a riser of a different length by adding or removing section of pipe in order to recycle pipe sections. 

Allowable Subject Matter
Claims 4, 6, 8-9, 12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claims 4 and 6, the prior art of record fails to teach or suggest a pipe having ventilation tape with grooves aligned to form longitudinal channels relative to the longitudinal axis of the pipe, together in combination with the other claim elements.  With regard to claim 8, the prior art fails to teach or .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not cited above disclose pipes having similar features to the claimed pipe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216.  The examiner can normally be reached on M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753                                                                                                                                                                                         
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753